FILED
                               NOT FOR PUBLICATION                         NOV 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


VICTOR MANUEL PEDROZA-                            No. 13-70967
MOLINA and ANDREA LUCIANO-
URQUIDES,                                         Agency Nos.        A075-669-010
                                                                     A075-669-011
               Petitioners,

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Victor Manuel Pedroza-Molina and Andrea Luciano-Urquides, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen removal proceedings based on


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where they filed the motion more than eight years after their

removal orders became final, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must

be filed within 90 days of a final order of removal), and petitioners failed to

establish the due diligence required to warrant tolling of the motions deadline, see

Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable tolling is

available to a petitioner who is prevented from timely filing a motion to reopen due

to deception, fraud or error, as long as petitioner exercises due diligence in

discovering such circumstances). Because the timeliness determination is

dispositive, we do not reach petitioners’ remaining contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                      13-70967